DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “a first gate” as recited in claim 1 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second gate” as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a first servo motor” as recited in claim 1 line 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second servo motor” as recited in claim 1 line 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a first infrared light sensor” as recited in claim 12 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second infrared light sensor” as recited in claim 15 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “the lid indicates a day in raised plastic” as recited in claim 18 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a side of the medicine bottle indicates a time in raised plastic” as recited in claim 19 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “at a predetermined time” in line 11.  It is not clear as to what specifically is the predetermined time, whether the controller unilaterally transmits a dispensing signal at predetermined time or whether after a user actuates the dispenser.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-10,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 7,431,176) in view of Gabardi (US 5,224,659).

Referring to claim 1.  Bauman discloses a system (2; Figure 1), comprising: 
a housing (4) comprising at least one vertical channel (8) for housing a plurality of medicine bottles (bottle 24; Figure 3) laterally stacked in the channel (8; Figure 2), the channel (8) having a first gate (52; Figure 10) positioned above a trough (22; Figure 4) and positioned such that when open (see configuration in Figure 10), the first gate (52) is beneath a first of the plurality of medicine bottles (bottle 24; Figure 3), the channel (8) having a second gate (50) positioned above the first gate (50) and positioned such that when open, the second gate (52) is beneath a second of the plurality of medicine bottles (above next to be dispensed bottle 24; Figure 3), the second of the plurality of medicine bottles (bottle 24; Figure 3) atop the first of the plurality of medicine bottles (next to be dispensed bottle 24; Figure 3), the housing (4) further comprising a trough (22) for catching falling medicine bottles (bottle 24; Figure 3); 
a processor (controller; not shown; Col. 8 line 29) configured for sending a signal to a first servo motor (44) coupled to the first gate (52) at a predetermined time (time for dispensing actuation), the servo motor opening the first gate (52) and allowing the first of the plurality of medicine bottles (24) to fall into the trough (see Figure 4), the processor (controller) further configured for sending a signal to a second (first) servo motor coupled to the second gate (52), the second servo motor (44) opening the second gate and allowing the second of the plurality of medicine bottles (bottles 24) to fall into a position where the first of the plurality of medicine bottles (24) was held before the first of the plurality of medicine bottles fell into the trough (see Figure 31).
Bauman does not disclose the controller sending a signal to a first servo motor coupled to the first gate… and the controller sending a signal to a second servo motor coupled to the second gate.
Gabardi discloses an apparatus for feeding grinding balls (Figure 1) wherein a controller (90; Figure 2) in configured for sending a signal to a first servo motor (58; Figure 3) coupled to the first gate (78) for dispensing articles… and the controller (90) configured for sending a signal to a second servo motor (40) coupled to the second gate (76) for dispensing articles.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman to include the first and the second gates as being actuated by two separate servo motors and individually controlled by the controller as taught by Gabardi because the first and second gates can be controlled separately thus allowing a more controlled operation for dispensing of the stored articles.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman in view of Gabardi to have included the articles to be dispensed as being medicine bottles (as opposed to a water bottle) because compatibility to dispense different articles would increase potential sales of the apparatus.

Referring to claim 2.  Bauman discloses a system (2; Figure 1), comprising: 
further comprising a controller (controller; not shown; Col. 8 line 29) for housing at least the processor (processor configured to control the dispenser operations).

Referring to claim 3.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the controller (controller; not shown; Col. 8 line 29) is integral with the housing (controller is housed within the dispenser apparatus 2; Figure 1).

Referring to claim 5.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the trough (22; Figure 1) is integral with the housing (housing of 2).

Referring to claim 6.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the trough (22; Figure 2) comprises an angled right section (inclined right section of 22), a flat section (center section of 22), and an angled left section (inclined left section of 22).

Referring to claim 7.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the angled right section (inclined right section of 22) couples to an inside surface of a right side wall (right side of inner housing).

Referring to claim 8.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the angled left section (inclined left section of 22) couples to an inside surface of a left side wall (left side of inner housing).

Referring to claim 9.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the flat section (center section of 22) in integral with and connects the angled right section with the angled left section (see configuration of trough 22).

Referring to claim 10.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the first of the plurality of medicine bottles (24) falls and lands on the flat section (center section of 22).

Referring to claim 17.  Bauman discloses a system (2; Figure 1), comprising: 
wherein the first of the plurality of medicine bottles (24; figure 26) comprises a lid (see bottle cap).

Referring to claim 18.  Bauman in view of Gabardi do the disclose wherein the lid indicates a day in raised plastic.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 7,431,176) in view of Gabardi (US 5,224,659) and further in view of Buckley (US 6,568,151).

Referring to claim 4.  Bauman in view of Gabardi do not disclose wherein the controller comprises a touchscreen and configured for programming the processor.
Buckley disclose a dispensing apparatus wherein the controller comprises a touchscreen and configured for programming the processor (Under this specific example of implementation, the interface unit 502 creates a data capture dialog box or screen on the display of the workstation 400 where the operator is required to enter instructions specifying the particular process to be performed by the tablet dispenser 100; Col. 8 line 32-34).

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman in view of Gabardi to have included the controller comprising a touchscreen and configured for programming the processor to change the operational the dispenser as taught by Buckley because a touchscreen would provide for an easier user interface. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 7,431,176) in view of Gabardi (US 5,224,659) and further in view of Whitten (US 7,286,901).

Referring to claim 11-13.  Bauman in view of Gabardi do not disclose the left angled section comprises a first infrared light.
Whitten discloses a method and system for accomplishing product detection (Figure 2) wherein the left angled section (left portion of 610; Figure 6) comprises a first infrared light (720; Figure 7) and 
wherein the right angled section (right portion of 610; Figure 6) comprises a first infrared light sensor (725; Figure 7) directly across from the first infrared light (720; Figure 7)
wherein interrupting the light path of the sensors provides a detecting signal to a controller indicating a product is successfully dispensed.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman in view of Gabardi to have included the left and right angled sections and comprises a first and a second infrared lights as taught by Whitten because the dispensed articles can be detected by the controller as the articles are released to detect a successful dispensing event.

Referring to claims 14-16.  Whitten discloses a method and system for accomplishing product detection (Figure 2) wherein the left angled section (left portion of 610; Figure 6) comprises a second infrared light (725) farther up the slope of the left angled section (slope of 610; Figure 6) and a second infrared light sensor (720) directly across from the second infrared light (725).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 7,431,176) in view of Gabardi (US 5,224,659) and further in view of Rollman (US 5,011,032).

Referring to claims 18 and 19.  Bauman in view of Gabardi do the disclose wherein the lid indicates a day in raised plastic.
Rollman discloses a patient dosage regimen compliance bottle cap (Figure 1 and 2) wherein the lid (disposed on the lid 1 and the sidewall 9) indicates a day in raised plastic (The indicia corresponds to the color of the cap in a predetermined standardized relationship. The indicia may also tell the time of day the medicine must be taken, e.g. A.M. or P.M.; Col. 3 lines 7-8).

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman in view of Gabardi to have included the lid indicating a day in raised plastic as taught by because the medication information can be readily viewed.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 7,431,176) in view of Gabardi (US 5,224,659) and further in view of Choi (KR 20190137379A).

Referring to claims 20-22.  Bauman in view of Gabardi do the disclose wherein the bottles comprises a first lid on one end of the first of the plurality of medicine bottles and a second lid on a second end of the first of the plurality of medicine bottles.
Choi discloses a triple carrier tumbler (Figure 1) wherein the first of the plurality of medicine bottles (Figure 1) comprises a first lid (top lid 101) on one end of the first of the plurality of medicine bottles and a second lid (second lid 101) on a second end of the first of the plurality of medicine bottles (see Figure 1).
It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bauman in view of Gabardi to have included the articles to be dispensed as being medicine bottles which comprise a first lid on one end of the first of the plurality of medicine bottles and a second lid on a second end of the first of the plurality of medicine bottles as taught by Choi because compatibility to dispense different articles would increase potential sales of the apparatus.
Regarding claim 21 see claim rejection of claim 19 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651